Bleckley, Judge.
1. "When, in trying an equity cause under the act of February 23d, 1876, the judge, after inviting counsel to suggest questions, submits to the jury all that are suggested, and all that occur to his own mind, a party whose counsel had a full and fair opportunity to point out any omitted issues of fact, but failed to do so, cannot complain, after the trial is concluded, that omissions were made — certainly not without giving some reasons why attention was not called to the omissions in time to have them supplied.
2. "When the only assignment of error is, “that the court erred in not submitting such facts to the jury as covered the issues made by the pleadings and proofs in the case, and "in not covering the same issues by the decree rendered,” and the issues not • submitted and not covered are nowhere specified, either in the bill of exceptions or the record, the assignment is not sufficiently specific. Code, §4251.
Judgment affirmed.